Citation Nr: 0627210	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-07 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
C7 and C8 nerve injury resulting in pain and weakness, right 
upper extremity, granted under 38 U.S.C.A. § 1151.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hyperglycemia, also claimed as diabetes.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
paralysis of the right hemidiaphragm due to right phrenic 
nerve neuropathy, also claimed as brachial plexopathy.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dizziness.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1956.

The issues of entitlement to an evaluation in excess of 30 
percent for C7 and C8 nerve injury resulting in pain and 
weakness, right upper extremity, granted under 38 U.S.C.A. 
§ 1151, and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for paralysis of the right hemidiaphragm due to right 
phrenic nerve neuropathy, also claimed as brachial 
plexopathy, are addressed in the REMAND portion of the 
decision below and are REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that there is no disability associated with 
hyperglycemia, diabetes, and/or dizziness that is the result 
of carelessness, negligence, lack of skill, or involved 
errors in judgment or similar instances of fault on the part 
of the Department of Veterans Affairs (VA).


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hyperglycemia, also claimed as 
diabetes, and dizziness, is not warranted.  38 U.S.C.A. 
§ 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, the record reflects that 
appellant has been notified on multiple occasions of the 
evidence needed to substantiate his claims.

First, although using language connected with the no longer 
valid well-grounded standard, a September 2000 letter 
correctly advised the veteran of the evidence necessary to 
substantiate a claim for compensation under 38 U.S.C.A. 
§ 1151, and the respective obligations of the VA and the 
veteran in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, following the enactment of the VCAA, the veteran 
was furnished another letter in September 2001 that again 
advised the veteran of the respective obligations of VA and 
the veteran in obtaining evidence to support his 38 U.S.C.A. 
§ 1151 claim.  Id.  

Thereafter, following the rating action that originally 
adjudicated the claims in August 2002, the veteran was 
provided with another letter in January 2005, that further 
advised the veteran of the respective obligations of VA and 
the veteran in obtaining evidence to support his claims.  Id.  
While the letter refers to an attached information sheet 
entitled, "What the Evidence Must Show," and this is not 
indicated as an enclosure at the end of the letter, the 
earlier September 2000 letter's notice of the governing law 
satisfied that requirement of the VCAA.  

Although the September 2000 and September 2001 notice letters 
did not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), as demonstrated from the foregoing communications 
from the RO, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board further notes that while the evidence in the claims 
file reflects that the veteran was only provided with the 
regulations that did not require a showing of fault on the 
part of VA (the February 2003 statement of the case only 
provided the regulations in effect prior to October 1997), 
the September 2000 letter advised the veteran that the law 
required that the veteran provide evidence of fault on the 
part of VA, and, even assuming that only the old regulations 
were provided, this would not be sufficiently prejudicial 
under the facts of this case to require a remand for 
additional notice.  More specifically, under both the old and 
new applicable law, the veteran is required to show that he 
has additional current disability that resulted from his VA 
treatment (other than that which has already been granted), 
and since the evidence is against such a showing, remand so 
that the veteran can be reminded that he also has to prove 
fault on the part of VA will serve no useful purpose to the 
veteran.  If, on the other hand, the veteran's claims had 
been denied on a basis that was no longer good law, clearly 
remand would be appropriate.  Here, the veteran's claims were 
subject to denial based on a requirement under either the old 
or new law, and thus, the Board finds that the failure to 
provide the new regulations cannot be considered prejudicial 
to the veteran.  

In addition, neither the veteran nor his representative has 
indicated any intention to provide any medical opinion to 
contradict any of the opinions of the VA expert, dated in 
February 2006.  In fact, in a statement dated in April 2006, 
the veteran indicated that he had no further argument and/or 
evidence to submit, and requested that the Board proceed with 
the adjudication of his appeal.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
these claims under the VCAA.

A review of the statements of the veteran reflects that he 
essentially maintains that in addition to C7 and C8 nerve 
injury, he has sustained additional residual disability 
because of VA negligence associated with right vertebral 
carotid transposition surgery performed in July 1999.  This 
additional disability purportedly consists of hyperglycemia, 
also claimed as diabetes, and dizziness.

A VA hospital summary from July 1999 reflects that the 
veteran underwent right vertebral carotid transposition 
surgery on July 9, 1999.  During surgery, it was noted that 
there was an accidental transaction of the lower trunk of the 
right brachial plexus which was repaired by neurosurgery, and 
that the veteran also had a large neck hematoma after surgery 
with resultant paresis of the right hemidiaphragm due to 
external compression of the phrenic nerve.

In addition, it was noted that the veteran was quite 
hyperglycemic throughout his hospitalization, and the veteran 
was started on long-acting insulin therapy and maintained on 
an American Diabetes Association (ADA) diet.  The veteran was 
also provided education on diabetes.  Paralysis of the right 
hemidiaphragm was also noted with persistent hemidiaphragm 
elevation on chest X-ray.  Electromyogram (EMG) to evaluate 
the phrenic nerve was conducted on July 23, 1999, and the 
preliminary report indicated right phrenic nerve neuropathy 
with evidence of axonal continuity that was found to indicate 
that the veteran would likely have a good recovery of the 
phrenic nerve.  The veteran was discharged on July 30, 1999 
with plans for a coronary artery bypass graft (CABG) in the 
future after the right hemidiaphragm paralysis had resolved.  
The diagnosis included hyperlipidemia, type II diabetes, 
status post vertebral carotid transposition, and phrenic 
nerve palsy.  

VA chest X-rays from September 1999 were interpreted to 
reveal persistent elevation of the right hemidiaphragm which 
had increased compared to April 1999.  

Dr. P. B., a VA neurologist, reviewed the veteran's medical 
records in February 2002, and concluded that the phrenic 
nerve was compressed as a result of the right-sided neck 
hematoma that occurred during the July 1999 surgery.  Dr. P. 
B. further noted that this type of injury would be in sharp 
contrast to a transection in that compressions were typically 
neuropathies in continuity, and recovery was considered to be 
variable.  

Dr. S, a VA plastic surgeon, also reviewed the veteran's 
medical records in February 2002, and noted that with regards 
to the phrenic nerve injury, this could be either a 
transaction at the time of the sectioning of the anterior 
scalene or a severe traction injury.  Dr. S. further noted 
that according to certain notes, this nerve did not recover, 
although there was absolutely no documentation with regards 
to whether or not this had an adverse effect on the 
diaphragm.  All of part of the phrenic nerve was routinely 
harvested for neurotization and he found no adverse effect on 
diaphragm position.  He also did not know the functional 
status of the diaphragm on the right.

Dr. S. subsequently examined the veteran in May 2002 and 
noted the veteran's complaints of multiple problems with the 
right upper extremity.  

August 2004 VA peripheral nerves examination revealed that 
the examiner summarized findings from previous EMG's in 
August 1999 and June 2000.  The August 1999 EMG was noted to 
be an abnormal study.  Findings included right phrenic 
neuropathy with evidence of axonal continuity.  The June 2000 
EMG was also interpreted to be an abnormal study, with right 
phrenic neuropathy and no electrodiagnostic evidence of 
recovery.  

In February 2006, the Board obtained an expert opinion from 
peripheral vascular surgeon, Dr. A.  Dr. A. noted his review 
of the veteran's medical records.  Based on his review of the 
records, he stated that the VA physicians readily identified 
the brachial plexopathy that resulted from the July 1999 
procedure and requested appropriate repair.  Dr. A. also 
noted that the postoperative EMG's suggested continuity of 
the phrenic nerve.  Based on this, Dr. A. believed that it 
was as likely as not that the paralysis of the right 
hemidiaphragm was also related to intraoperative difficulties 
as had been ascribed to the hematoma which developed.  Again, 
Dr. A. noted that the EMG of the phrenic nerves showed axonal 
continuity.  

With regard to the veteran's diabetes, Dr. A. did not feel 
this was related to the surgical care of the veteran, noting 
that he was treated appropriately once this was diagnosed.  
Dr. A. also opined that the dizziness the veteran experienced 
could easily be attributed to his previous pontine infarct, 
and that upon review of the veteran's medical records and the 
events of his injury, he did not feel any frank negligence or 
malice was involved.


II.  Analysis

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in August 2000 and, accordingly, the claim will be 
adjudicated by the Board under the version of 38 U.S.C.A. § 
1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on 
residuals of the July 9, 1999 right vertebral carotid 
transposition surgery, the Board finds that there is 
insufficient medical evidence of current residual disability 
related to that procedure associated with hypoglycemia, 
diabetes, and/or dizziness.  In addition, various 
communications from the RO clearly placed the veteran and his 
representative on notice of the need for the veteran to 
produce evidence of identifiable additional disability that 
was the result of actions taken by the VA, and the record 
does not contain such evidence.  In fact, the VA medical 
expert who examined the entire record in February 2006 opined 
that diabetes was not related to the surgical care of the 
veteran, noting that he was treated appropriately once this 
was diagnosed, and that the dizziness the veteran experienced 
could easily be attributed to his previous pontine infarct.

In support of the veteran's claim the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that he did not suffer from 
dizziness or diabetes prior to the July 9, 1999 procedure, 
but there is no evidence of any relevant current diagnosis or 
finding of additional disability associated with 
hypoglycemia, diabetes, and/or dizziness that is the result 
of that procedure or any other treatment administered by VA.  
It is long-established that the veteran, as a layperson, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Furthermore, it has not been demonstrated that the 
veteran possesses the requisite knowledge, skill, training, 
or education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  Id.  In 
short, the veteran's own speculations as to medical matters 
are without any probative value.  

As for the contemporaneous treatment records themselves, they 
are not reflective of a diagnosis of additional disability 
associated with hypoglycemia, diabetes, and/or dizziness 
related to the treatment the veteran received in July 1999, 
and the February 2006 VA examiner did not identify any such 
disability.  There is also no medical opinion in the record 
that disputes the opinions of the February 2006 VA examiner.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against a finding that 
additional disability associated with hyperglycemia, 
diabetes, and/or dizziness has been sustained by the veteran 
as a result of the treatment administered to the veteran by 
the VA.  Accordingly, the claim of entitlement to VA benefits 
pursuant to 38 U.S.C.A. § 1151 is denied.


ORDER

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for hyperglycemia, also claimed as diabetes, is denied.

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for dizziness is denied.





REMAND

With respect to the claim for a rating in excess of 30 
percent for C7 and C8 nerve injury resulting in pain and 
weakness, right upper extremity, the Board finds that the 
record does not reflect the existence of any letter from the 
RO that would constitute a sufficient VCAA notice letter that 
is thereafter followed by a readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, 
the Board finds that the veteran should be provided with an 
additional letter pursuant to the VCAA as to the veteran's 
increased rating claim, advising him of the evidence 
necessary to substantiate the claim, and the respective 
obligations of VA and the veteran in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran should also be asked to provide any evidence in 
his possession that pertains to this claim, and advised of 
the bases for assigning ratings and effective dates.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As for the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for paralysis of the right hemidiaphragm 
due to right phrenic nerve neuropathy, the Board's 
preliminary review of the record reflects that there may be 
continuing paralysis associated with the phrenic nerve, and 
that while the regulations and law applicable to 38 U.S.C.A. 
§ 1151 claims filed after October 1, 1997 applies to the 
veteran's claim, the February 2003 statement of the case only 
provided the veteran with the regulations in effect for 
claims filed prior to that date.  Consequently, the Board 
finds that this claim must also be remanded so that the 
veteran can be provided with the regulations that govern his 
claim found at 38 C.F.R. § 3.361 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter as to the claim for an 
initial evaluation in excess of 30 
percent for C7 and C8 nerve injury 
resulting in pain and weakness, right 
upper extremity, noting the evidence 
necessary to substantiate the claim, 
and the respective obligations of VA 
and the veteran in obtaining such 
evidence.  The veteran should also be 
asked to provide any evidence in his 
possession that pertains to this claim, 
and advised of the bases for assigning 
ratings and effective dates. 

2.  Regardless of whether there is any 
response or further development as a 
result of the VCAA letter noted above, 
the veteran's claims for an initial 
rating in excess of 30 percent for C7 and 
C8 nerve injury resulting in pain and 
weakness, right upper extremity, and 
compensation under 38 U.S.C.A. § 1151 for 
paralysis of the right hemidiaphragm due 
to right phrenic nerve neuropathy should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
including the new regulations related to 
38 U.S.C.A. § 1151 claims found at 
38 C.F.R. § 3.361, and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


